DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  
Regarding claim 19, in lines 40 and 41 the claim recites “the rim being sufficient to admit a finger top in the part of the recess”.  It would appear the claim should recite ‘the rim being sufficient to admit a fingertip in the part of the recess’.
Appropriate correction is required.
Examiner’s Note
Regarding claim 9, it is noted that claim 9 has been amended by inserting the term “sufficiently tight” in line 3, however the term “tight” has not been underlined.  In an effort to further prosecution a notice of non-compliant amendment has not been issued at this time.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 11, 13 – 15, 17, 19 – 21, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 10 and the limitation, “has been placed”, it is unclear where the cartridge is to be placed.  
Regarding claim 9, The term "sufficiently tight" is a relative term which renders the claim indefinite.  The term " sufficiently tight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term tightly could require the outer wall and the chamber wall to fit so sufficiently tight so as to be immobile as presently recited. 
Regarding claim 11, the dependency of claim 11 has been deleted making it unknown what applicant’s intention is regarding the claim and therefore the claim has not been further examined on the merits at this time.
Claim 14 depends from claim 11 and has not been further examined on the merits for the for the same reasons given above in the rejection of claim 11.
Regarding claim 19, line 13 and the limitation, “has been placed”, it is unclear where the cartridge is to be placed.  
Regarding claim 29, line 10 and the limitation, “has been placed”, it is unclear where the cartridge is to be placed.  
Claims 3 – 8, 10, 13, 15, 17, 20, and 21 are rejected by virtue of their dependence on a rejected base claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 is not seen to further limit claim 1, because claim 1 already recites that “the passage” is closeable using “the chamber wall and the outer wall being movable relative to each other to cover and close the passage in the chamber wall.”  Thus, claim 1 appears to already recite that the passage is openable due to rotation of the chamber wall and the outer wall.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 10, 15, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Drummond et al. US 2018/0078080 in view of Piaseczny US 1,008,861.
Regarding claim 1, Drummond discloses a cartridge (rotatable flavor infusion device) capable of the controlled brewing of loose-leaf tea in a cup which cartridge has a top, lid shaped portion for engaging with a top rim of the cup and covering the cup, the lid shaped portion is provided with a hole and a receptacle which extends from the hole towards a cup-side end of the cartridge, and an infusion chamber is received in the receptacle (the cylindrical body fits within) (paragraph [0059]) which is capable of containing loose tea leaves  and infusing a liquid with substances from the tea leaves to brew tea (paragraph [0059], fig. 14A and 14B).  There is a chamber wall which is impervious to the liquid (plastic) and which defines the infusion chamber (paragraph [0068]).  There is a passage in the chamber wall between the infusion chamber and an exterior thereof (perforations), the exterior would be inside the cup when the cartridge has been placed thereon and the lid covers the cup.  The passage has an open state in which the infusion chamber is in liquid communication with the exterior, to transport the substances from the liquid in the infusion chamber into liquid in the exterior during brewing tea (fig. 14A), and a closed state in which the liquid inside the infusion chamber is closed off from the liquid in the exterior to stop a concentration of the substances in the liquid in the exterior from increasing (fig. 14B).  The receptacle has an outer wall which covers at least a part of an outer surface of the chamber wall, the chamber wall and the outer wall are movable (rotating) relative to each other to cover and close the passage in the chamber wall, and there is a manual control (rotating upstanding knob) manually controllable by a human-being (rotating the handle) to move the outer wall and the chamber wall relative to each other, and capable of bringing during brewing the passage from the open state into the closed state (paragraph [0059] and fig. 14A and 14B).
Claim 1 differs from Drummond in there being an excess liquid outlet in the chamber wall located above the passage, which would be capable of during drinking, with the passage in the closed state, transferring excess liquid from the infusion chamber to the exterior when the cartridge is tilted around a horizontal axis.
Piaseczny discloses a cartridge (lid 4/holder 10/shutter 13) capable of the controlled brewing of loose-leaf tea in a teapot (1) which cartridge comprises a top, lid shaped portion (4) for engaging with a top rim (3) of the teapot and which covers the teapot (fig. 1).  The lid shaped portion is provided with a receptacle (shutter 13) which extends from the lid shaped portion towards a teapot end of the cartridge and an infusion chamber is received in the receptacle (holder 10) which infusion chamber is capable of containing loose tea leaves and infusing a liquid with substances from the tea leaves to brew tea.  There is a chamber wall (metal) which is impervious to the liquid and which defines the infusion chamber, a passage in the chamber wall (perforations 14) is between the infusion chamber and an exterior thereof, the exterior is inside the teapot when the cartridge has been placed thereon, and the lid covers the teapot.  The passage has an open state in which the infusion chamber is in liquid communication with the exterior (perforations of the shutter registering with the perforation of the holder), to transport the substances from the liquid in the infusion chamber into liquid in the exterior during brewing tea, and a closed state (completely closed) in which the liquid inside the infusion chamber is closed off from the liquid in the exterior to stop a concentration of the substances in the liquid in the exterior from increasing (col. 1 – 2 and fig. 1).  The receptacle (13) has an outer wall which covers at least a part of an outer surface of the chamber wall (10), the chamber wall and the outer wall are movable relative to each other (rotated) to cover and close the passage in the chamber wall (completely closed), and a manual control manually controllable by a human-being to move the outer wall and the chamber wall relative to each other, for bringing during brewing the passage from the open state into the closed state.
Piaseczny further discloses there is an outlet in the chamber wall (openings 8) located above the passage, which during tilting with the passage in the closed state, would be capable of acting as an excess liquid outlet to transfer excess liquid from the infusion chamber to the exterior when the cartridge is tilted around a horizontal axis (ln 31 – 42 and fig. 1).  Piaseczny is providing an outlet in the chamber wall located above the passage which would allow fluid communication and the transfer of excess liquid from the infusion chamber to the exterior of said chamber when the cartridge would be tilted around a horizontal axis which is applicant’s reason for doing so as well.  To therefore modify Drummond and provide a liquid outlet which would be capable of during drinking when the passage is in the closed sate, of transferring excess liquid from the infusion chamber to the exterior of the chamber when the cartridge is tilted around a horizontal axis as taught by Drummond would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Regarding claim 3, Drummond discloses the chamber wall would have a liquid tight inner surface (plastic) (paragraph [0068]) facing the infusion chamber which defines the inside of the infusion chamber and an outer surface facing away from the infusion chamber towards the exterior (infusion process may be reduced or stopped by again rotating the handle to conceal the perforations of the body).  The passage comprises an opening in the chamber wall between the inner surface and the outer surface, and the outer wall is movable (rotate with the knob) relative to the chamber wall to cover and close the opening in the chamber wall (rotating the handle to conceal the perforations) (paragraph [0059] and fig. 14A and 14B).
Regarding claim 4, Drummond discloses the inner surface (cylindrical body that contains) encloses the infusion chamber and the outer wall (cylindrical body . . fits within slightly larger cylindrical . . . basket) is impervious (plastic) to the liquid in the exterior and closes parts of the outer surface of the chamber wall covered by the outer wall off from the liquid in the exterior (process may be . . . stopped by . . . rotating the handle to conceal the perforations) (paragraph [0059], [0068], and fig. 14A and 14B).
Regarding claim 5, Drummond discloses the passage includes an aperture in the outer wall (slots/channels) which leaves a part of the outer surface of the chamber wall exposed and wherein the outer wall is movable (rotating the knob causes the body to rotate), relative to the chamber wall, to position the aperture to overlap with the opening in the chamber wall (perforations) and thereby bring the passage in the open state (paragraph [0059] and fig. 14A and 14B).
Regarding claim 6, Drummond discloses the chamber wall is shaped as a container for the loose tea leaves and the outer wall is shaped as the receptacle and holds the container, the container being movable relative to the receptacle to bring the passage into the open state or the closed state (paragraph [0059] and fig. 14A and 14B).
Regarding claim 7, Drummond discloses the chamber wall is shaped as a first tube (cylindrical body), the first tube having an outer diameter smaller that an inner diameter of the outer wall, which is shaped as a second tube, at least one of said tubes being closed off at a cup-side end (planar circular bottom wall) thereof and the second tube being open at a top side end for inserting the first tube (the cylindrical body fits within) (paragraph [0059] and fig. 14A and 14B).
Regarding claim 8, Drummond discloses an outer surface of the first tube abuts to an inner surface of the second tube (fits within) when the first tube is inserted in the second tube (paragraph [0059] and fig. 14A and 14B).
Regarding claim 9, Drummond discloses the outer wall and the chamber wall are both cup shaped (fig. 14 A and 14B) and the chamber wall fits sufficiently tight into the outer wall to seal the opening in the chamber wall when the passage is closed (infusion process may be . . . stopped by . . . rotating . . . to conceal the perforations) (paragraph [0059]).
Regarding claim 10, Drummond discloses the chamber wall is of a closed material (plastic) and the opening comprises a perforated region (perforations) of the chamber wall.  Since the purpose of the cartridge is to be capable of controlled brewing of loose-leaf tea, that is to keep the loose-leaf tea out of the brewed beverage, it is seen as inherent that the perforations would be sufficiently small to retain loose tea leaves in the infusion chamber (paragraph [0059] and fig. 14A and 14B).
Regarding claim 15, Drummond discloses the top, lid-shaped portion is provided with a drinking funnel to enable drinking the liquid in the cup outside the infusion chamber when the cartridge is placed and covers the cup, and wherein the chamber wall extends from the lid-shaped portion and encloses the infusion chamber.  Further regarding claim 15, Drummond also discloses there would a cover (knob) for covering the hole and a top side of the chamber wall.  Since Drummond discloses that rotating the cover causes the chamber wall (body) to rotate it is obvious that the cover would be interlocking with the chamber wall (paragraph [0059] and fig. 14A and 14B). 
Regarding claim 17, Drummond disclose the cover is provided with a grip for manually moving (rotate) the chamber wall relative to the outer wall (‘080, knob shown in fig. 14A and 14B).
Regarding claim 20, Drummond discloses the infusion chamber would be filled with loose tea leaves (paragraph [0041]).
Regarding claim 21, Drummond discloses the cartridge would be made of plastic (paragraph [0068]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Drummond et al. US 2018/0078080 in view of Piaseczny US 1,008,861 in view of Post US 3,657,994.
Claim 13 differs from Drummond in view of Piaseczny in there being two interlocking members movable relative to each other.  
Post discloses there would be two interlocking members (20a/22b and 22) movable relative to each other.  The chamber wall is part of a respective one of the members (22) and the chamber wall is rotatable relative to the outer wall around a longitudinal axis thereof and comprises a protrusion (22) at the outer surface, and wherein the outer wall is provided at an inside thereof with a groove (20a/20b) extending in tangential direction relative to the longitudinal axis in which the protrusion is movably accepted and is capable of guiding the rotating movement (‘994, col. 2, paragraph 2).  Post is providing two interlocking members for the art recognized function of limiting the travel of chamber wall relative to the outer wall in order to assure the additional advantage of the passages being in register to be either fully open or fully closed which is applicant’s reason for doing so as well.  To therefore modify Drummond and provide two interlocking members as taught by Post would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Drummond et al. US 2018/0078080 as further evidenced by Kwok US 2012/0012008.
Regarding claim 19, Drummond discloses a cartridge (rotatable flavor infusion device) capable of the controlled brewing of loose-leaf tea in a cup which cartridge comprises a top, lid shaped portion for engaging with a top rim of the cup and covering the cup, the lid shaped portion being provided with a hole and a receptacle which extends from the hole towards a cup-side end of the cartridge, and an infusion chamber is received in the receptacle (the cylindrical body fits within) (paragraph [0059]) capable of containing loose tea leaves  and infusing a liquid with substances from the tea leaves to brew tea (paragraph [0059], fig. 14A and 14B).  There is a chamber wall (cylindrical body) which is impervious to the liquid (made from a food-grade plastic) (paragraph [0068]) and which defines the infusion chamber (contains a flavor infusing material) and the chamber wall has a liquid tight inner surface facing the infusion chamber which defines the inside of the infusion chamber, and an outer surface facing away from the infusion chamber towards the exterior.  There is a passage (perforations) in the chamber wall between the infusion chamber and an exterior thereof (fig. 14A), the exterior being inside the cup when the cartridge is placed thereon and the lid covers the cup, the passage has an open state in which the infusion chamber is in liquid communication with the exterior (fig. 14A), to transport the substances from the liquid in the infusion chamber into liquid in the exterior during brewing tea, and a closed state (fig. 14B) in which the liquid inside the infusion chamber is closed off from the liquid in the exterior to stop a concentration of the substances in the liquid in the exterior from increasing.  The passage comprises an opening in the chamber wall between the inner surface and the outer surface (perforations) and the receptacle comprises an outer wall which, as evidenced by figures 14A and 14B, covers at least a part of an outer surface of the chamber wall.  The chamber wall and the outer wall are movable relative to each other (rotating the knob causes the body to rotate) to cover and close the opening in the chamber wall (paragraph [0059]).  There is a manual control (rotating upstand knob) manually controllable by a human-being to move the outer wall and the chamber wall relative to each other, capable of bringing during brewing the passage from the open state into the closed state (rotating the handle to conceal the perforations), the manual control comprises a cover for covering the hole and a top-side of the chamber wall (the knob is joined to), the cover is provided with a grip (knob) for manually moving the chamber wall relative to the outer wall, the cover interlocks with the chamber wall (joined to), and the grip has an elongated projection which projection has sidewalls for manually exerting a moving force (rotating the handle).  The lid further comprises an annular, upright rim in which the cover is recessed relative to the top of said rim, said cover is seen to interlock with the chamber wall (joined to) a distance between a respective sidewall of the lid (recessed in a corresponding cavity in the lid) and the rim is sufficient to admit a finger top in the part of the recess between the sidewall and the rim (paragraph [0059] and fig. 14A and 14B).  Regarding the cover having a recess enclosed by a rim, and recessed relative to a top of the rim, in which the elongated projection is located with the sidewalls of the elongated projection projecting from a bottom of the recess upwards, towards an upper side of the cover where the top of the rim is located, once it was known to place a grip, i.e. an elongated projection, in a recess of a lid assembly, that is to say the cartridge,  it is not seen that patentability would be predicated on the particular placement of the rim in the cover or the lid without strong and compelling evidence to the contrary.  
Further, the relocation of the recess to the lid is seen to be no more than a rearrangement of parts.  The lid of Drummond has a recess enclosed by a rim and the cover is enclosed by said recess and recessed relative to the top of said rim and the particular placement of the rim is not seen to alter the operation, that is the rotation of the cover and the infusion chamber (MPEP 2144.04 VI.C.).  In any event as further evidenced by Kwok it was conventional and well established to provide a cover having a recess enclosed by a rim and recessed relative to the top of the rim in which an elongated projection is located with the sidewall of the elongated projection projecting from a bottom of the recess upwards towards an upper side of the cover where the tip of the rim is located and with the rim being sufficient to admit a finger top in the part of the recess between the sidewall and the rim (paragraph [0049], fig. 1, reference sign 18).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Drummond et al. US 2018/0078080 as further evidenced by Paolone US 8,734,874.
Regarding claim 29, Drummond discloses a cartridge (rotatable flavor infusion device) capable of the controlled brewing of loose-leaf tea in a cup which cartridge has a top, lid shaped portion for engaging with a top rim of the cup and covering the cup, the lid shaped portion is provided with a hole and a receptacle which extends from the hole towards a cup-side end of the cartridge, and an infusion chamber is received in the receptacle (the cylindrical body fits within) (paragraph [0059]) which is capable of containing loose tea leaves  and infusing a liquid with substances from the tea leaves to brew tea (paragraph [0059], fig. 14A and 14B).  There is a chamber wall which is impervious to the liquid (plastic) and which defines the infusion chamber (paragraph [0068]).  There is a passage in the chamber wall between the infusion chamber and an exterior thereof, the exterior would be inside the cup when the cartridge has been placed thereon and the lid covers the cup. The passage has an open state in which the infusion chamber is in liquid communication with the exterior, to transport the substances from the liquid in the infusion chamber into liquid in the exterior during brewing tea (fig. 14A), and a closed state in which the liquid inside the infusion chamber is closed off from the liquid in the exterior to stop a concentration of the substances in the liquid in the exterior from increasing (fig. 14B).  The receptacle has an outer wall which covers at least a part of an outer surface of the chamber wall, the chamber wall and the outer wall are movable relative to each other to cover and close the passage in the chamber wall, and there is a manual control (rotating upstanding knob) manually controllable by a human-being (rotating the handle) to move the outer wall and the chamber wall relative to each other, for bringing during brewing the passage from the open state into the closed state (paragraph [0059] and fig. 14A and 14B).  Further regarding the cartridge having a nestable-shape, Drummond discloses that the cover (knob) is joined to the chamber (cylindrical body).  In order for the chamber to be filled with tea leaves the cover would necessarily have to be separate from the chamber and the receptacle or no tea leaves could be placed therein.  Drummond also discloses the outer wall has a tapered shape (frustoconical) which is also seen in figures 14A and 14B, in which an outer wall of a similar cartridge can obviously be nested, and the tapered shape narrows towards a bottom of the receptacle (frustoconical).  Further, in order for the passage of chamber to be in the closed state the chamber wall necessarily has to have a tapered shape to match that of the receptacle, in which a chamber wall of the similar cartridge can be nested, the tapered shape narrowing from a top of the infusion chamber towards a bottom of the infusion chamber again as seen in figures 14A and 14B. 
Paolone provides further evidence that is was common and known in the art to provide cartridge for controlled brewing of beverages such as tea with a tapered shape narrowing from a tip towards a bottom to allows nesting of the cartridges.
Response to Arguments
Applicant’s arguments with respect to rejections made 35 under U.S.C. 102 over Piaseczny, Post, and Drummond have been fully and carefully considered but are moot because the new ground of rejection does not rely on any single reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In an effort to further prosecution however, the following observations are made.  
Regarding Piaseczny, the applicant urges that the outlet (perforation 8) located above the passage that would be in the closed state when the infusion chamber would be in the closed state would not function as an excess liquid outlet, i.e. that no liquid would be transferred to the exterior of the chamber and should any liquid be transferred to the exterior it would leak via the rim of the teapot and create a messy situation.  This urging is not deemed persuasive.
Here applicant is seen to be giving a mere opinion with respect to any liquid transfer.  The outlet is not closed and therefore it is unknown how there would be no liquid transfer when the teapot of Piaseczny would be tilted around a horizontal axis and any liquid contained in the closed state chamber would come in contact with the perforations of the outlet.  Further, with respect to a messy situation, here applicant is urging limitations not found in the claims.  In looking carefully at the rim/lid of Piaseczny it also appears that the lid is designed such that the rim lower rim of the lid is lower that the rim of the teapot on which it is placed and therefore it is not seen how liquid would not remain in the teapot.
Regarding Drummond applicant urges that the cover of Drummond does not have side walls of the elongated projection projecting from a bottom of a recess as claimed.  This urging is not found persuasive and has been fully and completely addressed in the rejection of claim 19 above.
Regarding Drummond and applicant’s further urgings regarding “option ii” these limitations being optional have not been further examined at this time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        04 April 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792